 
EXHIBIT 10.1
 
MUTUAL FEDERAL BANCORP, INC.
2006 MANAGEMENT RECOGNITION AND RETENTION PLAN
(As Amended and Restated Effective January 1, 2007)
 
ARTICLE I

 
ESTABLISHMENT OF THE PLAN
 
Mutual Federal Bancorp, Inc. (the “Corporation”) established the 2006 Management
Recognition and Retention Plan (the “Plan”), effective as of November 29, 2006
(“Effective Date”).  The Plan, as amended and restated in this document, is
effective as of January 1, 2007.
 
ARTICLE II

 
PURPOSE OF THE PLAN
 
The purpose of the Plan is to reward and retain personnel of experience and
ability in key positions with the Corporation, its Subsidiary Companies and its
Parent by providing Employees and Non-Employee Directors with a proprietary
interest in the Corporation as compensation for their contributions to the
Corporation, its Subsidiary Companies and its Parent and as an incentive to make
such contributions in the future.  Each Recipient of a Plan Share Award
hereunder is advised to consult with his or her personal tax advisor with
respect to the tax consequences under federal, state, local and other tax laws
of the receipt of a Plan Share Award hereunder.
 
ARTICLE III

 
DEFINITIONS
 
3.01           “Bank” means Mutual Federal Savings and Loan Association of
Chicago, a wholly owned subsidiary of the Corporation.
 
3.02           “Beneficiary” means the person or persons designated by a
Recipient to receive any benefits payable under the Plan in the event of such
Recipient’s death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, the Recipient’s estate.
 
3.03           “Board” means the Board of Directors of the Corporation.
 
3.04           “Change in Control of the Corporation” shall be deemed to have
occurred if:
 
(a)                any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) other than (A) a trustee or other fiduciary holding
securities under
 

 
 

--------------------------------------------------------------------------------

 

an employee benefit plan of the Corporation, its Parent or any of its Subsidiary
Companies, or (B) a corporation owned directly or indirectly by the stockholders
of the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the total voting power of the
Corporation’s then outstanding shares of capital stock entitled to vote
generally in the election of directors (the “Voting Stock”); provided, however,
that the following shall not constitute a change in control:  (1) such person
becomes a beneficial owner of 20% or more of the Voting Stock as the result of
an acquisition of such Voting Stock directly from the Corporation; or (2) such
person becomes a beneficial owner of 20% or more of the Voting Stock as a result
of the decrease in the number of outstanding shares of Voting Stock caused by
the repurchase of shares by the Corporation; provided, further, that in the
event a person described in clause (1) or (2) shall thereafter increase (other
than in circumstances described in clause (1) or (2)) beneficial ownership of
stock representing more than 1% of the Voting Stock, such person shall be deemed
to become a beneficial owner of 20% or more of the Voting Stock for purposes of
this paragraph (B), provided such person continues to beneficially own 20% or
more of the Voting Stock after such subsequent increase in beneficial ownership;
or
 
(b)                individuals who, as of the Effective Date hereof, constitute
the Board of Directors of the Corporation (the “Incumbent Corporation Board”) or
individuals who, as of the Effective Date hereof, constitute the Board of
Directors of the Parent (the “Incumbent Parent Board”) cease for any reason to
constitute at least a majority of the Incumbent Corporation Board or Incumbent
Parent Board, as applicable, provided that any individual becoming a director,
whose election or nomination for election by the Corporation’s stockholders or
Parent’s owners, as applicable, was approved by a vote of at least two-thirds
(2/3) of the directors then comprising the Incumbent Corporation Board or
Incumbent Parent Board, as applicable, shall be considered as though such
individual were a member of the Incumbent Corporation Board or Incumbent Parent
Board, as applicable, but excluding for this purpose, any individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Corporation or
Parent, as applicable, (as such terms are used in Rule 14a-11 promulgated under
the Exchange Act); or
 
(c)                consummation of a reorganization, merger or consolidation or
the sale or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
voting power represented by the voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
the Business Combination owns the Corporation, or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to the
Business Combination
 

 
2

--------------------------------------------------------------------------------

 

of the Voting Stock of the Corporation, and (2) at least a majority of the
members of the board of directors of the corporation resulting from the Business
Combination were members of the Incumbent Corporation Board, at the time of the
execution of the initial agreement, or action of the Incumbent Corporation
Board, providing for such Business Combination.  Notwithstanding anything in
this Plan to the contrary, in no event shall a  full conversion of Mutual
Federal Bancorp, MHC, or any successor corporation, to the stock form of
ownership under applicable regulations constitute a “Change in Control” for
purposes of this Plan; or
 
(d)                approval by the stockholders of the Corporation of a plan of
complete liquidation or dissolution of the Corporation.
 
3.05           “Code” means the Internal Revenue Code of 1986, as amended.
 
3.06           “Committee” means the Compensation Committee of the Board of
Directors of the Corporation or such other committee of the Board as may be
designated by the Board from time to time to administer this Plan.
 
3.07           “Common Stock” means shares of common stock, par value $0.01 per
share, of the Corporation.
 
3.08           “Disability” means any physical or mental impairment which
qualifies an individual for disability benefits under the applicable long-term
disability plan maintained by the Corporation, the Parent or a Subsidiary
Company or, if no such plan applies, then “Disability” means the inability to
substantially perform the duties appropriate for the individual’s position with
the Corporation, the Parent, the Bank or the Subsidiary Company, as appropriate,
as determined by a physician reasonably designated by the Corporation.
 
3.09           “Employee” means any person who is employed by the Corporation,
the Parent, the Bank, or any Subsidiary Company, or is an Officer of the
Corporation, the Parent, the Bank, or any Subsidiary Company, but not including
directors who are not also Officers of or otherwise employed by the Corporation,
the Parent, the Bank or a Subsidiary Company.
 
3.10           “Employer Group” means the Corporation, the Parent and any
Subsidiary Company which, with the consent of the Board, agrees to participate
in the Plan.
 
3.11           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
3.12           “Non-Employee Director” means a member of the Board of Directors
of the Corporation, the Board of Directors of the Parent or the Board of
Directors of the Subsidiary Company or any successor thereto, including an
advisory director or a director emeritus of the Boards of the Corporation, the
Parent and/or the Bank (or any successor company), who is not an Officer or
Employee of the Corporation, the Parent, the Bank or any Subsidiary Company.
 
3.13           “Officer” means an Employee whose position in the Corporation,
the Parent or a Subsidiary Company is that of a corporate officer, as determined
by the Board.
 

 
3

--------------------------------------------------------------------------------

 

3.14           “Parent” means Mutual Federal Bancorp, MHC, a federally chartered
mutual holding company which currently owns 70% of the Corporation’s Common
Stock.
 
3.15           “Performance Share Award” means a Plan Share Award granted to a
Recipient pursuant to Section 7.05 of the Plan.
 
3.16           “Performance Goal” means an objective for the Corporation, the
Parent or any Subsidiary Company or any unit thereof or any Employee with
respect to any of the foregoing that may be established by the Committee for a
Performance Share Award to become vested, earned or exercisable.  The
performance Goals shall be based on one or more of the following criteria:
 

 
(a)
net income, as adjusted for non-recurring items;
 
(b)
cash earnings;
 
(c)
earnings per share;
 
(d)
cash earnings per share;
 
(e)
return on average equity;
 
(f)
return on average assets;
 
(g)
asset quality;
 
(h)
stock price;
 
(i)
total stockholder return;
 
(j)
capital;
 
(k)
net interest income;
 
(l)
market share;
 
(m)
profits;
 
(n)
attainment of strategic and/or operational initiatives;
 
(o)
cost control or efficiency ratio; and
 
(p)
asset growth.

 
3.17           “Plan Shares” or “Shares” means shares of Common Stock which may
be distributed to a Recipient pursuant to the Plan.
 
3.18           “Plan Share Award” or “Award” means a right granted under this
Plan to receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII, and includes Performance Share Awards.
 
3.19           “Recipient” means an Employee or Non-Employee Director who
receives a Plan Share Award or Performance Share Award under the Plan.
 
3.20           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporation” set forth in Section 424(f) of the Code, at the time of the
granting of the Plan Share Award in question.
 

 
4

--------------------------------------------------------------------------------

 

ARTICLE IV

 
ADMINISTRATION OF THE PLAN
 
4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee.  The Committee shall have all of the powers
allocated to it in this and other sections of the Plan.  The interpretation and
construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Award shall be
final and binding in the absence of action by the Board.
 
4.02           Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Plan Shares or Plan Share Awards granted under the Plan.  If a
member of the Board or the Committee is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of anything
done or not done by him in such capacity under or with respect to the Plan, the
Corporation shall, subject to the requirements of applicable laws and
regulations, indemnify such member against all liabilities and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in the best interests of the Corporation and any Subsidiaries and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful.
 
4.03           Compliance with Laws and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
stockholders as may be required.  The Corporation shall not be required to issue
or deliver any certificates for shares of Common Stock prior to the completion
of any registration or qualification of or obtaining of consents or approvals
with respect to such shares under any federal or state law or any rule or
regulation of any government body, which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.
 
4.04           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares issued pursuant to a Plan Share Award
noting that such shares may be restricted by applicable laws and regulations.
 
ARTICLE V

 
NUMBER OF SHARES AVAILABLE
 
The aggregate number of Plan Shares available for distribution pursuant to this
Plan shall be 71,282 shares of Common Stock, subject to adjustment as provided
in Section 8.01 hereof.

 
5

--------------------------------------------------------------------------------

 

ARTICLE VI

 
ELIGIBILITY; ALLOCATIONS
 
6.01           Awards.  Plan Share Awards and Performance Share Awards may be
made to such Employees and Non-Employee Directors as may be selected by the
Board or the Committee.  In selecting those Employees and Non-Employee Directors
to whom Plan Share Awards and/or Performance Share Awards may be granted and the
number of Shares covered by such Awards, the Board or the Committee shall
consider the duties, responsibilities and performance of each respective
Employee and Non-Employee Director, his present and potential contributions to
the growth and success of the Corporation, the Parent and/or Subsidiary
Companies, his salary and such other factors as deemed relevant to accomplishing
the purposes of the Plan.  The Board or the Committee may but shall not be
required to request the written recommendation of the Chief Executive Officer of
the Corporation other than with respect to Plan Share Awards and/or Performance
Share Awards to be granted to him.
 
6.02           Form of Allocation.  As promptly as practicable after an
allocation pursuant to Section 6.01 that a Plan Share Award or a Performance
Share Award is to be issued, the Board or the Committee shall notify the
Recipient in writing of the grant of the Award, the number of Plan Shares
covered by the Award, and the terms upon which the Plan Shares subject to the
Award shall be distributed to the Recipient.  The date on which the Board or the
Committee makes such determination with respect to an Award shall be considered
the date of grant of the Plan Share Award or the Performance Share Award.  The
Board or the Committee shall maintain records as to all grants of Plan Share
Awards or Performance Share Awards under the Plan.
 
6.03           Allocations Not Required to Any Specific Employee or Non-Employee
Director.  No Employee or Non-Employee Director shall have any right or
entitlement to receive a Plan Share Award hereunder, as the granting of Awards
is subject to the total discretion of the Board or the Committee.
 
ARTICLE VII

 
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
 
7.01           Earning Plan Shares; Forfeitures.
 
(a)           General Rules.  Subject to the terms hereof, Plan Share Awards
granted shall be earned by a Recipient at the rate specified by the Board or the
Committee.  If the employment of an Employee or service as a Non-Employee
Director is terminated for any reason prior to the Plan Share Award being fully
earned (except as specifically provided in subsections (b), (c) and (d) below),
the Recipient shall forfeit the right to any Shares subject to the Award which
have not theretofore been earned.  In the event of a forfeiture of the right to
any Shares subject to an Award, such forfeited Shares shall become available for
allocation pursuant to Section 6.01 hereof as if no Award had been previously
granted with respect to such Shares.  No fractional shares shall be distributed
pursuant to this Plan.  In determining the number of Shares which are earned as
of any date, fractional shares shall be rounded up to the nearest whole number
if the fraction is 0.5 or higher, and down if it is less.
 

 
6

--------------------------------------------------------------------------------

 

(b)           Exception for Terminations Due to Death or
Disability.  Notwithstanding the general rule contained in Section 7.01(a), all
Plan Shares subject to a Plan Share Award held by a Recipient whose employment
with the Corporation, Parent or any Subsidiary Company or service as a
Non-Employee Director terminates due to death or Disability shall be deemed
earned as of the Recipient’s last day of employment with or service to the
Corporation, Parent or any Subsidiary Company (provided, however, no such
accelerated vesting shall occur in the event of Disability if a Recipient
remains employed by at least one member of the Employer Group) and shall be
distributed as soon as practicable thereafter.
 
(c)           Exception for a Change in Control of the Corporation or
Parent.  Notwithstanding the general rule contained in Section 7.01(a), all Plan
Shares subject to a Plan Share Award held by a Recipient shall be deemed to be
earned as of the effective date of a Change in Control of the Corporation or
Parent, as applicable.
 
(d)           Revocation for Misconduct.  Notwithstanding anything in this Plan
to the contrary, the Board may by resolution immediately revoke, rescind and
terminate any Plan Share Award or Performance Share Award or portion thereof,
previously awarded under this Plan, to the extent Plan Shares have not been
distributed hereunder to the Recipient, whether or not yet earned, in the case
of an Employee who is discharged from the employ of the Corporation, Parent or
any Subsidiary Company for cause (as hereinafter defined).  Termination for
cause shall mean termination because of the Employee’s personal dishonesty,
willful misconduct, breach of fiduciary duty, intentional failure to perform
stated duties, willful violation of any law, rule, or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order.  Plan
Share Awards granted to a Non-Employee Director who is removed for cause
pursuant to the Corporation’s Articles of Incorporation and Bylaws, the Parent’s
Charter and Bylaws or the Subsidiary Company’s Charter and Bylaws shall
terminate as of the effective date of such removal.
 
7.02           Distribution of Dividends.  Any cash dividends, stock dividends
or returns of capital declared in respect of each unvested Plan Share Award
(including a Performance Share Award)(whether declared before or after the
applicable Award was granted), including any interest thereon, will be paid to
the Recipient thereof as soon as practicable after the Plan Share Awards become
earned, but no later than the March 15th following the end of the Plan Year in
which such Plan Share Awards become earned.  Any cash dividends, stock dividends
or returns of capital declared in respect of each vested Plan Share (whether
declared before or after the applicable Award was granted) will be paid to the
Recipient as soon as practicable, but no later than the March 15th following the
end of the Plan Year in which such dividends were declared.
 
7.03           Distribution of Plan Shares.
 
(a)           Timing of Distributions: General Rule.  Subject to applicable
regulatory requirements, Plan Shares shall be distributed to the Recipient or
his Beneficiary, as the case may be, as soon as practicable after they have been
earned.
 
(b)           Form of Distributions.  All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of
 

 
7

--------------------------------------------------------------------------------

 

Common Stock shall be given for each Plan Share earned and
distributable.  Payments representing cash dividends or returns of capital shall
be made in cash.
 
(c)           Withholding.  The Corporation may withhold from any cash payment
or Common Stock distribution made under this Plan sufficient amounts to cover
any applicable withholding and employment taxes, and if the amount of a cash
payment is insufficient, the Corporation may require the Recipient or
Beneficiary to pay the amount required to be withheld as a condition of
delivering the Plan Shares.
 
(d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan.  Upon
distribution, the Board or the Committee may require the Recipient or his
Beneficiary, as the case may be, to agree not to sell or otherwise dispose of
his distributed Plan Shares except in accordance with all then applicable
federal and state securities laws, and the Board or the Committee may cause a
legend to be placed on the stock certificate(s) representing the distributed
Plan Shares in order to restrict the transfer of the distributed Plan Shares for
such period of time or under such circumstances as the Board or the Committee,
upon the advice of counsel, may deem appropriate.
 
7.04           Voting of Plan Shares.  After a Plan Share Award has been made,
the Recipient shall be entitled to vote the Plan Shares which are covered by the
Plan Share Award, subject to rules and procedures adopted by the Committee for
this purpose.
 
7.05           Performance Share Awards.
 
(a)           Designation of Performance Share Awards.  The Committee may
determine to make any Plan Share Award a Performance Share Award by making such
Plan Share Award contingent upon the achievement of a Performance Goal or any
combination of Performance Goals.  Each Performance Share Award shall be
evidenced by a written agreement (“Award Agreement”), which shall set forth the
Performance Goals applicable to the Performance Share Award, the maximum amounts
payable and such other terms and conditions as are applicable to the Performance
Share Award.
 
(b)           Restrictions on Grants.  Nothing contained in this Plan will be
deemed in any way to limit or restrict the Committee from making any Award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
 
(c)           Distribution.  No Performance Share Award or portion thereof that
is subject to the attainment or satisfaction of a condition of a Performance
Goal shall be distributed or considered to be earned or vested until the
Committee certifies in writing that the conditions or Performance Goal to which
the distribution, earning or vesting of such Award is subject have been
achieved.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE VIII

 
MISCELLANEOUS
 
8.01           Adjustments for Capital Changes.  The aggregate number of Plan
Shares available for distribution pursuant to the Plan Share Awards and the
number of Shares to which any unvested Plan Share Award relates shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the effective date of
the Plan resulting from any split, subdivision or consolidation of shares or
other capital adjustment, the payment of a stock dividend or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.  If, upon a merger, consolidation, reorganization, liquidation,
recapitalization or the like of the Corporation or of another corporation, each
Recipient of a Plan Share Award shall be entitled, subject to the conditions
herein stated, to receive such number of shares of Common Stock or amount of
other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Recipients would have been entitled to receive except for such action.
 
8.02           Amendment and Termination of the Plan.  The Board may, by
resolution, at any time amend or terminate the Plan and the Trust, subject to
any required stockholder approval or any stockholder approval which the Board
may deem to be advisable for any reason, such as for the purpose of obtaining or
retaining any statutory or regulatory benefits under tax, securities or other
laws or satisfying any applicable stock exchange listing requirements.  The
Board may not, without the consent of the Recipient, alter or impair any Plan
Share Award previously granted under this Plan except as specifically authorized
herein.  Termination of this Plan shall not affect Plan Share Awards previously
granted, and such Plan Share Awards shall remain valid and in effect until they
(a) have been fully earned, (b) are surrendered, or (c) expire or are forfeited
in accordance with their terms.
 
8.03           Nontransferable.  Plan Share Awards and Performance Share Awards
and rights to Plan Shares shall not be transferable by a Recipient, and during
the lifetime of the Recipient, Plan Shares may only be earned by and paid to the
Recipient who was notified in writing of the Award pursuant to Section 6.02.  No
Recipient or Beneficiary shall have any right in or claim to any assets of the
Plan or Trust, nor shall the Corporation, the Parent or any Subsidiary Company
be subject to any claim for benefits hereunder.
 
8.04           Employment or Service Rights.  Neither the Plan nor any grant of
a Plan Share Award, Performance Share Award or Plan Shares hereunder nor any
action taken by the Committee or the Board in connection with the Plan shall
create any right on the part of any Employee or Non-Employee Director to
continue in such capacity.
 
8.05           Voting and Dividend Rights.  No Recipient shall have any voting
or dividend rights or other rights of a stockholder in respect of any Plan
Shares covered by a Plan Share Award or Performance Share Award, except as
expressly provided in Sections 7.02, 7.04 and 7.05 above, prior to the time said
Plan Shares are actually earned and distributed to him.
 

 
9

--------------------------------------------------------------------------------

 

8.06           Governing Law.  To the extent not governed by federal law, the
Plan shall be governed by the laws of the State of Illinois.
 
8.07           Term of Plan.  This Plan shall remain in effect until the earlier
of (i) ten (10) years from the Effective Date or (ii) termination by the Board.
 
8.08           Pronouns.  Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.
 

 
10

 

 